Citation Nr: 0303091	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  94-39 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, friend, and spouse


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  This appeal was originally before the Board 
of Veterans' Appeals (the Board) on appeal from a September 
1992 Department of Veterans Affairs Regional Office (VARO), 
San Juan, the Commonwealth of Puerto Rico rating decision, 
which denied the appellant entitlement to service connection 
for a nervous disorder.  

In June 2001 the Board remanded the veteran's case to the RO 
for additional development of the evidence.  The requested 
action has been completed and the case has been returned to 
the Board.  


FINDING OF FACT

Psychiatric disability was not manifested during service, a 
psychosis was initially manifest many years after service, 
and there is no confirmed diagnosis of a chronic acquired 
psychiatric disorder, including schizophrenia, which may be 
related to service.  


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by 
service, and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 U.S.C.A. §§ 5103A, and 5107 (effective 
November 9, 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he developed psychiatric disability 
as the result of his active service for which a grant of 
service connection is warranted.  

The Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the evidence.  

The VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Although the earlier decisions by the RO had considered 
whether the claim was well-grounded, a concept that has been 
abolished by the VCAA, the Board's Remand of June 2001 set 
forth in detail the impact of the VCAA on the veteran's 
claim.  The veteran was specifically informed that the 
concept of whether a claim was well grounded had been 
eliminated.  The Board also alerted the veteran to the fact 
that the RO would be in contact with him regarding the 
notification and development requirements of the VCAA 
pertaining to his claim.  

The RO provided the veteran with a supplemental statement of 
the case (SSOC) in May 2002 which reflected adjudication of 
his claim under the VCAA and included his responsibilities 
and those of the VA with regard to development of the claim.  
The SSOC contains detailed information on what evidence had 
been obtained, what evidence was necessary to support a claim 
for psychiatric disability, and the history of the claim 
following the Board's Remand, including the fact that records 
from the Social Security Administration, private clinical 
records and VA records had been obtained and included with 
the claims folder.  The RO provided the veteran with the 
reasons and bases for the decision made to continue the 
denial of the claim and offered him assistance in further 
developing the claim.  He was advised of the applicable law 
and regulations and how the evidence was weighed regarding 
whether a preponderance of the evidence was reflected.  

Also in October 2002, the RO informed the veteran that action 
requested in the Board's Remand had been completed and that 
his VA records were being transferred there.  He was informed 
that he could still ask to appear personally before the Board 
and give testimony concerning his appeal, and that he might 
still be able to send the Board additional evidence 
concerning his appeal.  He was informed not to send any new 
evidence or a request for a hearing or to appoint or change a 
representative to the RO, but rather to send them directly to 
the Board at an address which was provided to him in the 
letter.  He was further informed that if had any questions 
about any matter he should consult his representative or see 
38 C.F.R. § 20.1304 (2002).  

In September and October 2002 the local and national 
representative made written arguments to the Board in support 
of the claim on the merits.  

Through these documents described herein the veteran has been 
informed of the types of evidence necessary to support his 
claim, how it could be obtained, what assistance is available 
to the veteran, the applicable law and regulations, and why 
the decision was made.  Also in this regard, the duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing a claim, he or she cannot passively wait for it in 
those circumstances where he or she may or should have 
evidence that is essential in obtaining putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  Also, VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, voluminous medical records, 
both VA and private, are on file and there has been no 
indication by the veteran or his representative that 
additional evidence is available which has not been obtained.  

Further, any deficiencies in initial communication with the 
veteran, such as regarding whether the claim was well-
grounded or not, which occurred as the VCAA was being 
implemented, were rectified subsequently through information 
furnished to the veteran by the RO.  Hence, the Board finds 
that it may consider the merits of the claim without 
prejudice to the veteran.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).  As such, the Board will itself apply the current 
standard of review set forth below in evaluating the 
veteran's claim.  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has been provided numerous medical 
examinations, including the most recent special psychiatric 
examination in February 2002 which resulted in a detailed 
report which the Board views as dispositive of the issue 
presented.  

In sum, the veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  On 
the basis of review of the claims folder, there is no 
indication that the veteran has further evidence or argument 
to submit.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  

Standard of Review

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Pertinent law and regulations 

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110 (West Supp. 2002); 38 C.F.R. § 
3.303 (2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including a psychosis, when 
such is manifested to a compensable degree within a year 
after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309(a) (2002).

A personality disorder is deemed to be a congenital or 
developmental abnormality and is not considered to be a 
disability for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2002); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) in service injury or disease, or a service-
connected disability; and (3) medical evidence of a nexus 
between the service or a service-connected disability and the 
current disability.  Cf. Hickson v. West, 12 Vet. App. 247, 
253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Factual Background

The Remand in 2001 was in part prompted because a letter from 
the Social Security Administration (SSA) dated in July 1991 
indicated that the appellant was granted entitlement to SSA 
disability benefits beginning in January 1990.  Inasmuch as 
the veteran contended that the SSA had granted benefits based 
on findings that he has a psychosis, the Board requested that 
the RO obtain complete copies of the SSA records utilized in 
awarding the appellant disability benefits.  This was 
accomplished and the records are included in discussion 
below.  

Also, the Board requested that the veteran be scheduled for 
another VA psychiatric examination in order to clarify the 
conflicting diagnoses of record, which include schizophrenia, 
latent type, not psychotic; borderline personality disorder 
vs. severe dysthymic disorder; schizophrenia, 
undifferentiated type; intermittent explosive disorder; 
schizophrenia, chronic, paranoid type; and impulse control 
disorder.  

The Board noted that the United States Court of Appeals for 
Veterans Claims (Court) has held that the Board may consider 
only independent medical evidence to support Board findings.  
If the medical evidence of record is insufficient, the Board 
is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet.App. 171, 175 (1991).  

In the Remand the Board further noted that the purpose of the 
examination was to determine the nature and date of onset of 
any current psychiatric disability.  Any necessary tests or 
studies were to be conducted.  The claims file was to be made 
available to and reviewed by the examiner.  The veteran was 
provided a psychiatric examination in February 2002 which 
discussed all relevant matters.  

Further, additional action was deemed necessary to apply the 
ruling in Karnas v. Derwinski, 1 Vet. App. 308 (1991), that 
when applicable regulations change before a claim is settled 
the veteran is entitled to application of the most favorable 
regulations to the facts of his case.  

When the veteran was examined by VA in March 1997 his claims 
folder and medical records were reviewed.  It was noted that 
he had a mental hygiene consultation during service in April 
1969 when no psychiatric disease was found.  It was also 
noted that the veteran had had a diagnosis of schizophrenia 
latent type, not psychotic on VA psychiatric examination in 
December 1971.  The examiner concluded that the diagnosis in 
1997 was chronic schizophrenia, paranoid type; that the 
diagnosis in December 1971 was correct; and that there was no 
evidence in the service medical records to warrant the 
diagnosis of schizophrenia during service, a finding which 
was based on the April 1969 mental hygiene evaluation report 
in the record.  

The report of the veteran's psychiatric examination by VA in 
August 1999 reflects that the claims folder was reviewed; 
that the diagnosis of latent type schizophrenia, not 
psychotic, on VA psychiatric examination in December 1971 is 
the equivalent of a borderline personality disorder in our 
present DSM-IV classification; that as reported there were no 
actual symptoms of psychotic behavior in 1971; and that a 
psychological evaluation in 1990 provides much of what the 
veteran's behavior and personality characteristics are all 
about.  On the basis of review of the entire record and 
examination of the veteran in August 1999, the diagnoses were 
impulse control disorder and borderline personality disorder 
with strong paranoid features.  

During the hearing at the RO in June 2000, the veteran 
reported that he was under stress in the military from the 
inception of basic training because the values with which he 
had been raised were at conflict with his training directed 
toward killing people; that he was given the diagnosis of 
undifferentiated latent schizophrenia in 1971; that he 
continued to be treated by VA for the same condition 
currently; and that he was convinced that his condition is a 
consequence of his military service.  A former fellow 
serviceman testified that he met the veteran in basic 
training where he changed from a cheerful individual to a 
gloomy, unsociable one.  The veteran's wife testified 
concerning the impact of the psychiatric disorder on the 
veteran's daily life and that the veteran's VA doctors told 
her that his condition was related to his military service.  

Among records furnished by the veteran's private treating 
psychiatrist is a May 2000 report, representative of all 
others, in which the psychiatrist reported that it was clear 
that when the veteran was receiving treatment prior to 
December 1971 he was suffering from the negative symptoms of 
schizophrenia (no psychosis) and that the illness started at 
least six months prior to that date.  It was opined that to 
confuse negative symptoms of schizophrenia with a personality 
disorder is incorrect, and that it is also incorrect to 
diagnose the veteran with impulse control disorder because it 
is more clear that the veteran has an Axis I diagnosis that 
is schizophrenia.  

To clarify the matter of the correct psychiatric diagnosis 
the veteran's case was remanded to the RO and he underwent 
psychiatric examination in February 2002.  The examiner 
reviewed the medical record noting that the purpose of the 
examination was to determine the nature and date of onset of 
any current psychiatric disability and state whether the 
disorder first became manifested in service or within 1 year 
of the veteran's separation from service.  Three volumes of 
the claims folders, as well as veteran's VA medical records 
were reviewed.  The veteran came with his wife, but was 
interviewed alone for 2 hours.  

The veteran's medical history (subjective complaints) 
included his past medical history, including previous 
hospitalization and outpatient care.  On psychiatric 
evaluation in December 1971 the diagnosis established was 
schizophrenia, latent type, not psychotic.  The patient was 
able to manage VA benefits and his disability was found to be 
moderate.  There was no evidence in the evaluation of 
psychotic symptoms like delusions, hallucination, 
disorganized speech, grossly disorganized and/or catatonic 
behavior.  There was also no evidence of negative symptoms 
like affective flattening, alogia and abolition.  There was 
also no history of previous psychotic positive symptoms or 
negative symptoms reported by the patient in this evaluation 
report.  

The examiner in February 2002 commented that there is no 
evidence of further psychiatric evaluation or psychiatric 
treatment in the veteran's medical record and claims folders 
until February 1982 when he was admitted for 4 days at the 
San Juan VA Medical Center, 10 years after the first 
evaluation described above.  The diagnosis established on 
that admission was schizophrenia, undifferentiated type.  At 
that time, the veteran was anxious, restless, and complaining 
of aggressive behavior at home.  He was not found to be 
psychotic at the hospital, but the patient gave a history of 
hearing voices, especially at night, in his home.  His main 
complaint was that his anxiety was due to a recent separation 
from his wife and his willingness to get involved in some 
kind of counseling with the social worker to bring his wife 
back home.  The veteran was seen frequently at the 
Psychiatric Emergency Room in August 1989 and referred to the 
Mental Health Clinic for ambulatory care where he was seen 
sporadically until 1994, when he reported that he was under 
treatment with a private psychiatrist.  A psychiatric opinion 
dated in July 1990 by a private treating psychiatrist shows a 
diagnosis of schizophrenia, undifferentiated type, and that 
his condition was precipitated by trauma suffered by the 
veteran as an employee at the VA Medical Center.  He was 
prescribed anti-psychotic medication and anti-depressants at 
that time.  There is also a psychiatric evaluation report 
dated in February  1991 by a private psychiatrist, reflecting 
a diagnosis of schizophrenia, undifferentiated type.  The 
psychiatrist stated that the veteran had been treated since 
October 1988; and was complaining since 1986 of insomnia, 
nightmares, inability to concentrate, becoming aggressive 
with relatives with the slightest provocation, inability to 
tolerate noises or be in groups, hearing voices calling him, 
and thinking that neighbors were laughing at him and saying 
wrong things about him.  He was prescribed anti-psychotic and 
anti-depressant medications at that time.  

VA's examiner in 2002 also considered a psychiatric 
evaluation performed at the San Juan VA Medical Center in 
November 1990 reflecting a diagnosis of intermittent 
explosive disorder and borderline personality with paranoid 
features.  It was noted that a psychological report dated in 
December 1990 from the Medical Center Psychological Service 
established a diagnosis of intermittent explosive disorder 
with a paranoid personality disorder.  The patient started 
ambulatory treatment again at the VA Medical Center Mental 
Health Clinic in October 1997.  When he was evaluated by the 
attending psychiatrist, the veteran complained of sadness, 
insomnia, anxiety, irritability and occasionally being 
verbally aggressive at home.  He reported economic problems 
and on the mental status examination he was found to have a 
depressed mood and a constricted affect.  There were no signs 
or symptoms of a psychotic disorder.  He was coherent, 
logical and irrelevant, without perceptual disorder.  He was 
not delusional and had no suicidal ideas.  He was disgusted 
with the VA System because he felt he was not receiving the 
kind of help that he needed from the hospital.  At that time, 
the anti-psychotic medication was discontinued and the 
patient was prescribed an anti-depressant medication only 
(Paxil 20 mg. daily).  A follow-up appointment was given in 
3 months.  One year later in October 1999, the veteran was 
again prescribed anti-psychotic medication (Trilafon 4 mg. 
b.i.d.) and an anti-depressant medication.  He continued 
ambulatory treatment at the San Juan VA Medical Center Mental 
Health Clinic until he was found to be doing better with 
medication, was in full contact with reality, with no signs 
of abnormal reactions to the medication, and with no self 
harm ideas.  He was found to be stable and was discharged 
from Mental Health Clinic in November 2001 with medication 
refills for 6 months and a GAF of 60.  

Continuing the history it was noted that a psychiatric board 
evaluation performed at the San Juan VA Medical Center in 
March 1997 established a diagnosis of schizophrenia, chronic, 
paranoid type.  The last psychiatric examination performed at 
the San Juan VA Medical Center in September 1999 established 
a diagnosis of impulse control disorder on Axis I and a 
borderline personality disorder with strong paranoid features 
on Axis II.  A psychiatric evaluation performed by the 
private psychiatrist in December 1998, established a 
diagnosis of schizophrenia, undifferentiated type.  A second 
psychiatric evaluation performed by that private 
psychiatrist, dated in June  2000, also established a 
diagnosis of schizophrenia, undifferentiated type.  

VA's examiner in February 2002 noted that the veteran's 
mother died due to unknown causes soon after he was 
discharged from the service.  It was noted that the veteran 
was raised with a strong religious commitment.  He stated 
that he went to Ft. Jackson, South Carolina, for basic 
training, and that after basic training, he became aware of a 
serious conflict in his moral and ethical values.  He became 
aware that his religious beliefs in not killing people were 
in conflict with the purpose of being trained to kill people.  
He enlisted in the service with the purpose of learning a 
trade and was not aware that he had to kill people if he was 
sent to combat as part of his duties as a soldier.  For this 
reason, he applied to be classified as a conscientious 
objector due to religious beliefs.  He was interviewed by his 
superior officers and by a chaplain officer.  He was able to 
demonstrate that his religious values were authentic and 
received the approval of his request by May 1969.  He was 
evaluated at the Mental Health Clinic in 1969 and not found 
to have a mental disorder.  Afterwards, he was sent to San 
Antonio, Texas as a paramedic and later was sent to Oklahoma 
where he was trained to work in the kitchen.  At that time, 
he became anxious and was not able to sleep well.  
Reportedly, he was seen by the Army physicians and was 
prescribed Benadryl to help him sleep.  After his discharge 
from the Army, in 1970, he returned home and went to study at 
the university.  He was not able to study more than 1 
semester because he was not able to concentrate adequately.  
In 1972, he went to Delaware to work as a laborer on a farm 
for 3 months.  Afterwards, he went to New Jersey and worked 
in the Post Office for 3 months.  After that, he went to New 
York where he had several sporadic jobs.  He got married in 
1972 and had 2 children.  He returned home in 1978 and got a 
divorce from his first wife in 1982 after 10 years of 
marriage.  The veteran married for a second time in 1986 and 
had 3 children.  He did not report any type of problem in his 
interpersonal relations with his wife and children.  He did 
not report any type of problems with his neighbors.  The 
patient's last job was in the San Juan VA Medical Center, 
starting in 1985.   After 5 years he was retired because of 
disability, and had not been working in steady jobs since 
1990.  In February 2002 he was receiving Social Security 
benefits, Workers Compensation benefits, and VA pension 
benefits.  

The veteran had been in ambulatory treatment and with the 
Mental Health Clinic with an attending psychiatrist in the 
years since October  1997.  During the last 2 years, he had 
been reporting recurrent episodes of depression, with 
irritability, anxiety, and insomnia.  The main finding with 
the mental status examination had been a depressed mood and a 
constricted affect.  As recorded in the medical record 
progress notes, there was no evidence of signs and symptoms 
of psychosis.  He was discharged from the Mental Health 
Clinic in November  2001, doing better, in a stable 
condition, in contact with reality, without self-harm ideas, 
without medications side effects, and with a GAF of 60.  

During the interview, the veteran described recurrent 
episodes of sadness accompanied by irritability, insomnia, 
anxiety, loss of energy, with loss of interest for daily 
living activities, inability to concentrate and a desire to 
be alone.  These episodes were of 4 to 6 weeks duration and 
were followed by 4 to 6 weeks when he felt better and was not 
feeling as depressed or irritable.  His main concern lately 
was the fact that he was discharged from the Mental Health 
Clinic about 3 months ago and he had become anxious and 
worried about this situation.  He stated:  "I feel bad and 
useless for not being able to work.  I feel guilty about this 
situation.  Although I have experience working in automobile 
mechanics, I am not able to work for more than 1 day because 
I start feeling depressed, unable to concentrate, with loss 
of energy and excessively tired."  

On mental status examination in February 2002, the veteran 
was described as a well developed, well nourished individual 
who came to the interview appropriately dressed, with 
adequate hygiene, and was cooperative.  He was spontaneous, 
established eye contact immediately with the examiner, and 
established a positive interpersonal relationship.  He was 
able to tolerate and handle adequately 2 hours of interview 
without evidence of impaired impulse control.  He was alert, 
fully aware of the interview situation, and in contact with 
reality.  There was no evidence of psychomotor retardation 
and agitation.  There were no tics, tremors, or abnormal 
involuntary movements.  His thought process was coherent and 
logical.  There was no looseness of association, and no 
evidence of disorganized speech.  There was no evidence of 
delusions of persecution, delusions of reference, delusions 
of guilt or grandiose delusions.  He had no phobias, 
obsessions, or suicidal ideas.  He expressed feeling guilty 
because he was not able to work.  There were no feelings of 
worthlessness present.  His mood was depressed, and his 
affect was broad and appropriate.  There was no evidence of 
hallucinations or perceptions of abnormalities.  He was 
oriented in person, place and time.  His memory for recent, 
remote and immediate events was intact.  His abstraction 
capacity was normal.  His judgment was good.  His insight was 
fair.  The patient was aware that he had a mental disorder 
and that he needed treatment for this disorder.  The examiner 
concluded that diagnostic tests were not available and not 
necessary.  

The diagnoses based on the examination in February 2002 were:

Axis I:		Major depressive disorder, recurrent.
Axis II:	No diagnosis.
Axis III:	See medical record.
Axis IV:	Economic problems, not working for the last 
11 years.
Axis V:	GAF:  Current of 60.

The examiner opined that:

1)  The evidence obtained from the medical records, the claim 
folder, the subjective complaints and mental status 
examination performed by the examiner in a 2-hour interview, 
consistently presented mood symptoms manifested by recurrent 
depressive episodes accompanied by anxiety, irritability, 
insomnia, loss of energy, inability to concentrate and a 
tendency to be alone.

2)  In the subjective complaints and in the mental status 
examination performed by the examiner, the examiners could 
not find evidence of psychotic symptoms nor evidence of 
residual signs and symptoms of schizophrenia.

3)  There was no evidence in the past history of the patient 
to establish a diagnosis of a personality disorder.

4)  There is no objective evidence in the claims folder and 
in the medical record that the patient was treated in the 
Army for a mental disorder.  He was able, at that time, to 
identify that he was a conscientious objector due to his 
religious value and beliefs.  He was able to demonstrate the 
validity of his argument in the request process obtaining the 
approval of his petition.  This is evidence of well 
established and adequate goal objective behavior.  The 
patient was evaluated at the Mental Hygiene Clinic while he 
was in service in 1969 and no evidence of mental disorder was 
found.  

5)  There is no evidence in the record that this patient was 
treated for a mental disorder during the first year after his 
relief from the Army on January 1970.

6)  The first evidence of a mental disorder is found in the 
first psychiatric examination performed on December 7, 1971 
at the San Juan VA Medical Center for rating purposes when a 
diagnosis of latent schizophrenia, not psychotic, was 
established.  No psychotic signs and symptoms were reported 
by the examiner in this evaluation.  The diagnostic concept 
of latent schizophrenia in the DSM-II was eliminated from the 
diagnostic manual of mental disorder in the 1980 edition 
DSM-III.  The criteria to establish the diagnosis of 
schizophrenia since 1980 (DSM-III and DSM-IV) are not the 
same as the criteria utilized with the DSM-II to make the 
diagnosis of latent schizophrenia.  Therefore, latent 
schizophrenia in DSM-II is not the same entity as 
schizophrenia in the DSM-III and DSM-IV.  Due to this fact, 
we cannot reach the conclusion that the mental disorder 
diagnosed in 1971 is schizophrenia.  At present, to establish 
a diagnosis of schizophrenia, psychotic positive symptoms 
have to be present at sometime in the longitudinal history of 
the patient's mental disorder, like delusions, 
hallucinations, disorganized speech, and grossly disorganized 
behavior.  There is no evidence in the record nor in the 
psychiatric history of this patient of the manifestation of a 
full blown psychotic episode with positive and negative 
symptoms.  

7)  Due to the above stated reasons, we reach the conclusion 
that the correct diagnosis is a major depressive disorder, 
recurrent, and there is no evidence to establish that this 
mental disorder was present while the patient was in service 
or within 1 year after the patient's separation from service.

Analysis

In light of the extremely detailed and well rationalized 
psychiatric examination report of February 2002 and with 
consideration of it in the context of all the other clinical 
evidence of record, the Board finds that the preponderance of 
the evidence is against the claim.  The evidence supports a 
conclusion that a psychiatric disorder was not shown present 
during service or for many years thereafter.  Specifically, a 
psychosis was not manifest within a year of the veteran's 
service discharge.  Further, a link or nexus has not been 
established between any of the psychiatric disorders 
initially shown many years after service and the veteran's 
service.  In sum, there is inadequate objective support 
provided for a favorable decision in this case.  The great 
weight of the objective evidence is against the claim 
primarily for the detailed reasons provided by VA's 
psychiatric examiner in February 2002.  

The veteran's hearing testimony, by itself, as with that of 
his mother and friend, is not sufficient to support the 
claim.  It is well-established that laypersons without 
medical training, such as the veteran and his mother, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and their opinions are 
entitled to no weight.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Similarly, accounts by the veteran or his wife of 
what physicians purportedly said regarding any matter 
associated with the claim, such as that he has chronic 
psychiatric disability of service origin, filtered as it is 
through a layperson's sensibilities, is not competent medical 
evidence to support the claim.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  Instead, there must be credible 
supporting evidence.  It is true that the credible supporting 
evidence is not limited to service department records, but 
can be from any source.  See YR v. West, 11 Vet. App. 393, 
397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  The claim for service connection for psychiatric 
disability fails here for the reasons stated.  Entitlement to 
service connection for psychiatric disability must be denied 
because there is no credible support for the incurrence of 
psychiatric disability during service.  

Inasmuch as the preponderance of the objective evidence 
reflects that psychiatric disability was not shown present 
during service, that a psychosis was not manifested within a 
year of service termination, and that the weight of the 
evidence is against a finding that the veteran currently has 
psychiatric disability of service origin, there is no 
appropriate basis for a grant of service connection for any 
psychiatric disability in this case.  

As requested by the representative in written arguments to 
the Board, the Board has considered the potential 
applicability of the doctrine of reasonable doubt to the 
facts of this case, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Further discussion supporting this is 
provided in Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for psychiatric disability is denied.  



		
NANCY RIPPEL
Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

